Case 20-11570-LSS   Doc 150-4   Filed 07/13/20   Page 1 of 2




                      EXHIBIT D
                                                Case 20-11570-LSS     Doc 150-4      Filed 07/13/20   Page 2 of 2




Second Lien Notes Last Twelve Months Trading History

                                                                    Second Lien Notes due 2021


100%




80%




60%




40%




20%

                                                                                                                         7.1%



 --%
    Jul-19                                      Oct-19                         Jan-20                         Apr-20   Jul-20




             Source: Bloomberg as of July 1, 2020.                                                                              1
